Citation Nr: 0100085	
Decision Date: 01/03/01    Archive Date: 01/11/01	

DOCKET NO.  99-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $6,276.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  

This matter arises from a June 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Indianapolis, Indiana, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  On his original application for improved disability 
pension benefits, received at the RO in November 1995, the 
veteran reported that his Social Security benefits were his 
family's only income; based upon that information, he was 
awarded improved disability pension benefits effective 
December 1, 1995.  

2.  On his eligibility verification report (EVR) submitted to 
VA in January 1999, the veteran reported for the first time 
that his spouse was in receipt of Social Security benefits.  
Later that month, the veteran's spouse was contacted, and she 
informed VA that she had been in receipt of Social Security 
benefits since May 1996.

3.  In light of the foregoing information, the VA 
recalculated the veteran's pension entitlement effective June 
1, 1996, and determined that his family's countable income 
exceeded the maximum annual income limitation.  His pension 
benefits were terminated retroactively, effective June 1, 
1996, and an overpayment of $6,276 ensued.  

4.  The appellant was at fault in the creation of the 
overpayment at issue in this case because he did not notify 
VA of his wife's Social Security benefits in a timely manner, 
even though he knew or should have known that he had a duty 
to report his total "family" income to the VA.  

5.  The monthly income of the appellant and his spouse, 
exclusive of payments on installment contracts and other 
private debts, exceeds his monthly expenses. 

6.  Recovery of the overpayment at issue would not subject 
the appellant and his spouse to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.

8.  The appellant's failure to make restitution would result 
in his unfair financial gain.

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $6,276 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  At the personal hearing 
conducted at the RO in January 2000, he indicated that he was 
unaware that he was responsible for reporting his wife's 
Social Security benefits.  He did not claim that these 
benefits 
should not be counted as part of his countable income; nor 
did he otherwise claim that the debt was improperly created.  
Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the COWC considered the facts 
in this case, and concluded the appellant had demonstrated 
bad faith in the creation of the overpayment now at issue, 
and that collection of the overpayment would not violate the 
principles of equity and good conscience.  Nevertheless, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on the improved disability 
pension program resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to timely report that his wife began receiving Social 
Security benefits in May 1996, despite notice by the VA that 
he must report total family income.  In that regard, when the 
veteran was initially notified of his award of VA disability 
pension benefits, by VA letter dated in February 1996, he was 
provided the following notice:  "The rate of VA pension 
depends on total 'family' income ... You must notify us 
immediately if income is received from any source other than 
that shown above."  Moreover, the February 1996 letter 
directed the veteran to read an enclosed VA Form 21-8768, 
which contained important information about the right to 
receive pension benefits.  More specifically, VA Form 21-8768 
is entitled "Disability Pension Award Attachment," and sets 
forth factors affecting the right to payment.  Included on 
that form is a paragraph entitled "PROMPT NOTICE," which 
instructs the veteran to notify the VA immediately "if there 
is any change in income or net worth for you or your 
dependents or any change in your marital status or the status 
of your dependents." 

According to the record, it was not until the appellant 
submitted his EVR in January 1999 that he informed the VA 
that his wife received Social Security benefits.  As such, 
prior to that time, VA was not in a position to accurately 
determine his continued entitlement to improved disability 
pension benefits.  Thus, when it was discovered that the 
veteran's income exceeded the maximum applicable income 
limitation, nearly four years had passed.  As such, the 
appellant is at fault in the creation of the overpayment of 
improved disability pension benefits in the calculated amount 
of $6,276.  

Notwithstanding the fault of the appellant in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him and 
his spouse of life's basic necessities.  The appellant 
contends that it would; he testified to this effect at his 
personal hearing conducted in January 2000.  More 
specifically, he indicated that there are some months when 
his family's expenses exceed his income.  In this regard, his 
testimony was consistent with the latest VA Form 20-5655, 
Financial Status Report, of record.  Therein, the appellant 
indicated that he and his spouse have combined monthly net 
income totaling $1,209, while their monthly expenses total 
$1,397.44.  However, the Board observes that $313 of the 
veteran's monthly expenses was allocated towards the payment 
of installment contracts and other private debts.  The 
appellant's debt to the Government should be given no less 
deference than his private debts.  Moreover, the Board notes 
that the veteran listed monthly food expenses for he and his 
spouse totaling $613.44, which appears to be a bit excessive 
for two people.  Given that the appellant's net monthly 
income exceeds his family's monthly expenses when payments on 
installment contracts and other private debts are excluded 
and a more reasonable amount is allocated for monthly food 
expenses, it does not appear that collection of the 
indebtedness at issue would deprive the veteran and his 
spouse of life's basic necessities.  It follows that because 
the appellant has not demonstrated that it would be an undue 
economic hardship for him to repay the indebtedness at issue 
and because he was at fault in the creation of the debt, its 
collection would not violate the principles of equity and 
good conscience.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  In this regard, the Board observes that the 
veteran no longer receives this benefit because his countable 
income exceeds the maximum applicable income limitation.  
Furthermore, there is no indication that the appellant either 
relinquished a valuable right or incurred any additional 
legal obligation when he elected to receive VA improved 
disability pension benefits.  Finally, the Board finds that 
the veteran was unjustly enriched by his receipt of VA 
improved disability pension benefits subsequent to June 1, 
1996, as it appears that his income exceeded the limits for 
entitlement to a monetary amount of pension benefits.

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that he delayed in reporting his wife's Social Security 
income, despite adequate notice from the VA outlining his 
duty to report total family income.  When all of the relevant 
elements as set forth above are considered, the Board is not 
persuaded that the Government should forego its right to 
collection of the indebtedness in the instant appeal, in the 
amount of $6,276.  Accordingly, the Board finds that waiver 
of recovery of the overpayment in the amount of $6,276.00 is 
not warranted.



ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $6,276 is denied.  



		
	L. M. HELINSKI
	Veterans Law Judge
	Board of Veterans' Appeals



 

